                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                         ENTERED
                            IN THE UNITED STATES DISTRICT COURT                                       January 31, 2020
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                       David J. Bradley, Clerk
                                     HOUSTON DIVISION


DOUGLAS J. GEORGE,                                      §
                                                        §
Plaintiff,                                              §
                                                        §
v.                                                      §              Civil Action No.: 4:18-CV-4249
                                                        §
ANDREW SAUL,                                            §
COMMISSIONER OF THE                                     §
SOCIAL SECURITY ADMINISTRATION,                         §
                                                        §
Defendant.                                              §


                                    MEMORANDUM AND ORDER

        Plaintiff Douglas J. George filed this case under the Social Security Act, 42 U.S.C. §§

405(g) for review of the Commissioner’s final decision denying his request for disability benefits.

George and the Commissioner moved for summary judgment. Dkts. 9, 10. After considering the

pleadings, the record, and the applicable law, the court GRANTS George’s motion, DENIES the

Commissioner’s motion, and REMANDS this case to the Commissioner.1

                                                I. Background

     1. Factual and Administrative History

        George filed his claim for social security benefits on February 9, 2016 alleging the onset

of disability as of December 31, 1997. Tr. at 17. The agency denied his claims on initial review

and reconsideration. The administrative law judge (ALJ) held a hearing on October 3, 2017 at

which George and a vocational expert, Kay S. Gilreath, testified. The ALJ issued an unfavorable

decision denying benefits on December 17, 2017. The Appeals Council denied review on



1
  The parties have consented to the jurisdiction of this Magistrate Judge for all purposes, including entry of final
judgment. Dkt. 6.
September 28, 2018 and the ALJ’s decision became the final decision of the Commissioner. See

20 C.F.R. §§ 404.984(b)(2) and 416.1484(b)(2).

   2. Standard of Review

       Federal court review of the Commissioner’s final decision to deny Social Security benefits

is limited to two inquiries: (1) whether the Commissioner applied the proper legal standard; and

(2) whether the Commissioner’s decision is supported by substantial evidence.              Garcia v.

Berryhill, 880 F.3d 700, 704 (5th Cir. 2018); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014).

When reviewing the Commissioner’s decision, the court does not reweigh the evidence, try the

questions de novo, or substitute its own judgment for that of the Commissioner. Masterson v.

Barnhart, 309 F.3d 267, 272 (5th Cir. 2002) (quoting Newton v. Apfel, 209 F.3d 448, 452 (5th Cir.

2000)). Conflicts in the evidence are for the Commissioner to resolve, not the courts. Id.

   3. Disability Determination Standards

       The Social Security Act defines “disability” as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death, or which has lasted or can be expected to last for a continuous period

of not less than twelve months.” 42 U.S.C. § 423(d)(1)(A). The ALJ must follow a five-step

sequential analysis to determine whether a claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920.

       In the first step, the ALJ decides whether the claimant is currently working or “engaged in

substantial gainful activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If so, the claimant

is not disabled. In the second step, the ALJ must determine whether the claimant has a severe

impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant’s impairment does

not have a de minimis impact on her ability to work, she is not disabled. Salmond v. Berryhill,




                                                  2
892 F.3d 812, 817 (5th Cir. 2018). The third step of the sequential analysis requires the ALJ to

determine whether the claimant’s severe impairment meets or medically equals one of the listings

in the regulation known as Appendix 1. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); 20

C.F.R. Part 404, Subpart P, Appendix 1. If so, the claimant is disabled. If not, the ALJ must

determine the claimant’s “residual functional capacity” (RFC). “The RFC is the individual’s

ability to do physical and mental tasks on a sustained basis despite limitations from her

impairments.”    Giles v. Astrue, 433 F. App’x 241, 245 (5th Cir. 2011) (citing 20 C.F.R.

§404.1545). At step four, the ALJ determines whether the claimant’s RFC permits her to perform

her past relevant work. If the answer is no, the ALJ determines at step five whether the claimant

can perform any other work that exists in the national economy. Fraga v. Bowen, 810 F.2d 1296,

1304 (5th Cir. 1987). The claimant bears the burden to prove disability at steps one through four,

but the burden shifts to the Commissioner at step five. Newton, 209 F.3d at 452-53.

   4. The ALJ’s Decision

       The ALJ found that George did not engage in substantial gainful activity after his alleged

onset date of December 31, 1997 through December 31, 2002, the date he last met the insured

status requirements of the Social Security Act. Tr. at 19. The ALJ found that George had the

medically determinable impairment of affective disorder, but the impairment did not “significantly

limit[] [his] ability to perform basic work-related activities for 12 consecutive months” and

therefore was not severe. Id. at 19-22. The ALJ did not continue past step two of the sequential

analysis and concluded that George was not under a disability as defined by the Act during the

relevant time period. Id. at 23.




                                                3
                                            II. Analysis

        George asserts in his Motion for Summary Judgment that “Defendant erred at Step Two by

ruling [m]ovant’s affective disorder was ‘non-severe’, having no impact on [m]ovant’s ability to

work.” Dkt. 9 at 5. He further alleges as a point of error that “Defendant failed to follow the

treating physician’s opinion that movant was disabled.” Dkt. 9 at 2, 5. George relies on Myers v.

Apfel, 238 F.3d 617, 621 (5th Cir. 2001) for the proposition that the ALJ erred because he did not

consider “the length of treatment, frequency of examination, nature and extent of relationship,

support provided by other evidence, consistency of opinion with record, and specialization” before

deciding to give little weight to his treating physician’s opinion. George contends that this led the

ALJ to err in finding that his affective disorder is not a severe impairment.

        A treating physician’s opinion regarding the nature and severity of a patient’s impairment

will be given controlling weight if it is well-supported by medically acceptable clinical and

laboratory diagnostic techniques and is not inconsistent with other substantial evidence. Newton

v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (emphasis added). When good cause is shown, the ALJ

is free to reject, assign less weight, little or even no weight, to the opinion of a treating physician:

        Good cause may permit an ALJ to discount the weight of a treating physician
        relative to other experts where the treating physician’s evidence is conclusory, is
        unsupported by medically acceptable clinical, laboratory, or diagnostic techniques,
        or is otherwise unsupported by the evidence.

Newton, at 456; see also Greenspan v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994).

        The only treating physician opinion in the record relating to the relevant 1997-2002 time

period is a one-page letter dated September 15, 2017 written by George’s psychiatrist, Dr. Karen

Brown. Tr. at 446. Dr. Brown opined that due to his ongoing symptoms “George has been

functionally disabled and unable to sustain gainful employment for many years, at least since 1997,



                                                   4
if not before.” Tr. at 446. The ALJ had good cause to discount Dr. Brown’s letter because it is

conclusory and is not a medical opinion entitled to deference under Newton. The determination

whether a claimant is able to work is a legal conclusion reserved to the Commissioner. Frank v.

Barnhart, 326 F.3d 618, 620 (5th Cir. 2003) (citing 20 C.F.R. § 404.1527(e)(1) (A physician’s

statement that a claimant is not able to work, is disabled, or has a particular RFC, is not entitled to

any special significance, because it is not a medical opinion.). Moreover, the ALJ had good cause

to discount Dr. Brown’s opinion because it does not refer to diagnostic testing, treatment notes, or

supporting medical records. The Court agrees with the Commissioner that the ALJ did not err by

failing expressly to discuss each of the elements required by Myers and Newton.

       Nonetheless, the Court concludes that the ALJ committed a legal error at step two of the

sequential analysis. Under Fifth Circuit binding precedent, “[a]n impairment can be considered as

not severe only if it is a slight abnormality having such minimal effect on the individual that it

would not be expected to interfere with the individual’s ability to work, irrespective of age,

education or work experience.” Loza v. Apfel, 219 F.3d 378, 391 (5th Cir. 2000) (emphasis added)

(quoting Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985)). “Re-stated, an impairment is

severe if it is anything more than a “slight abnormality” that “would not be expected to interfere”

with a claimant’s ability to work. Id. This second step requires the claimant to make only a de

minimis showing. See Anthony v. Sullivan, 954 F.2d 289, 293 n.5 (5th Cir. 1992).” Salmond v.

Berryhill, 892 F.3d 812, 817 (5th Cir. 2018)

       Even ignoring Dr. Brown’s opinion, George’s treatment records (Ex. 4F, Tr. at 402-423)

and his hearing testimony (Tr. at 49-52) provide a de minimis showing that between December

1997 and December 2002 George had an impairment that was more than a “slight abnormality




                                                  5
having such a minimal effect on the individual that it would not be expected to interfere with the

individual’s ability to work….” Loza, 219 F.3d at 391. The records indicate numerous depressive

episodes of significant length during the relevant period, Tr. at 421, and at one point George lived

in an abandoned building without water or electricity, Tr. at 47-48.         The ALJ’s step two

determination states: “Through the date last insured, the claimant did not have an impairment or

combination of impairments that significantly limited the ability to perform basic work related

activities for 12 consecutive months; therefore, the claimant did not have a severe impairment or

combination of impairments.” Tr. at 19. The ALJ’s decision demonstrates that when making his

step two determination the ALJ applied a standard for severity other than the standard endorsed

by the Fifth Circuit in Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985).

       Had the ALJ proceeded past step two of the sequential analysis the Court could have

performed a harmless error analysis with respect to the ultimate disability determination. Herrera

v. Comm'r of Soc. Sec., 406 F. App'x 899, 903 (5th Cir. 2010) (because the ALJ determined Herrera

was not disabled because he retained the residual functional capacity to do other work, the ALJ’s

failure to assess the severity of Herrera’s anxiety or learning impairments was not a basis for

remand). However, because the ALJ made a disability determination at step two using a severity

standard other than the one required in this circuit by Stone v. Heckler, the Court must remand this

case to the Commissioner for further proceedings. Stone, 752 F.2d at 1106 (“Unless the correct

standard is used, the claim must be remanded to the Secretary for reconsideration.”); cf. Charles

v. Colvin, 628 F. App'x 290, 292 (5th Cir. 2016) (“any resulting error would have been harmless,

as substantial evidence supports the finding that Charles's impairments were not severe under

the Stone standard.”).




                                                 6
                               III.   Conclusion and Order

      For the reasons discussed above, the court GRANTS George’s motion, DENIES the

Commissioner’s motion, and REMANDS this case to the Commissioner for further proceedings

consistent with this Memorandum and Order.



Signed on January 31, 2020, at Houston, Texas.



                                                          Christina A. Bryan
                                                     United States Magistrate Judge




                                                 7
